Citation Nr: 1312204	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  06-21 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The appellant served in the Navy Reserve from March 1965 to January 1967 and had active duty for training (ACDUTRA) from June 13, 1965 to July 9, 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which confirmed and continued the previous denials of service connection for hypertension and blackout spells/petit mal seizures, and denied service connection for posttraumatic stress disorder (PTSD) and a mental condition, to include bipolar disorder. 

In August 2009, the Board reopened the appellant's previously denied claims for service connection for hypertension and epilepsy and remanded the reopened claims and the claim for service connection for an acquired psychiatric disorder to the Appeals Management Center (AMC) for further evidentiary development, including obtaining outstanding VA and private treatment records and providing the appellant with VA examinations to evaluate his hypertension, epilepsy, and psychiatric disorder.  In September 2010, the Board denied the claim for service connection for epilepsy and again remanded the claims for service connection for hypertension and an acquired psychiatric disorder to the AMC for additional development, including providing notice compliant with 38 C.F.R. § 3.304(f)(4) and obtaining an addendum opinion for the hypertension claim.  

The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records and requested that the appellant identify any outstanding private treatment records in an October 2009 letter.  The appellant did not identify any such records.  Additionally, the AMC provided the appellant with a VA examination for his acquired psychiatric disorder in February 2010 and for his hypertension in February 2010, and obtained a 2010 addendum opinion in October.  Finally, the AMC provided the appellant with 38 C.F.R. § 3.304(f)(4) compliant notice in an October 2010 letter.  

In September 2012, the Board remanded the appeal solely for the purpose of having the AMC resend an October 2011 supplemental statement of the case (SSOC) that was returned by the United States Postal Service (USPS) with a forwarding address.  Although sent to that forwarding address, the Board's remand was returned by the USPS.  The record reflects that a new address for the appellant was obtained and both the Board's remand and October 2011 SSOC were sent to that new address.  As neither the remand nor the SSOC was returned, the appellant now has been properly notified and the Board may proceed with adjudication of his claims.


FINDINGS OF FACT

1.  Hypertension did not have its onset during ACDUTRA and it is not causally related to any incident of ACDUTRA, to include alleged attempted sexual assault.

2.  A psychiatric disorder, to include PTSD, did not have its onset during ACDUTRA and it is not causally related to any incident of ACDUTRA, to include alleged assault and attempted sexual assault.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the appellant's period of ACDUTRA service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by the appellant's period of ACDUTRA service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the claimant's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, neither the appellant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The appellant was notified in a letter dated in January 2005 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  His claims were adjudicated by the RO in May 2005.  In a March 2006 letter, he was notified of how VA determines disability ratings and effective dates if service connection is awarded.  His claims were readjudicated in a June 2006 statement of the case.  Specific to his psychiatric claim, in an October 2010 letter, he was provided 38 C.F.R. § 3.304(f)(4) compliant notice, and his claim was readjudicated in an October 2011 SSOC.  

The Board acknowledges that complete notice was not issued prior to the adverse determination on appeal.  However, subsequent notices were issued in March 2006 and October 2010, and each time the claims were thereafter readjudicated.  Thus, any timing deficiency has been cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the appellant's service treatment records, as well as post-service reports of VA and private treatment and examination.  The appellant's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the appellant with examinations in February 2010 to determine the nature and etiology of his psychiatric disorder and hypertension.  See 38 C.F.R. § 3.159(c)(4) (West 2002 & Supp. 2012).  To that end, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As indicated in the introduction, the Board found the opinion on hypertension to be incomplete and requested an addendum opinion, which was obtained in October 2010.  The Board finds the examination reports along with the addendum opinion to be thorough and adequate upon which to base a decision with regard to the claims.  The examiners personally interviewed and examined the appellant, including eliciting a history from him, and provided the information necessary to decide the claims.  Brief but relevant and important opinions were provided.  The Board finds the opinions to be adequate, as they were predicated on a full reading of the private and VA medical records in the claims file as well as the appellant's own statements.  

Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition, pursuant to 38 C.F.R. § 3.309(a), during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) (West 2002 & Supp. 2012); 38 C.F.R. § 3.6(a) (2012). 

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension or psychosis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  

The presumption provisions contained in 38 C.F.R. §§ 3.307 and 3.309 apply only to periods of active duty, not ACDUTRA or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466 (1995) (if claim relates to period of ACDUTRA, a disease or injury resulting in disability must have manifested itself during that period).  Thus, they are not applicable to this case.

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2012).  See Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the claimant engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the claimant's service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2012).   See also 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2012); Gaines v. West, 11 Vet. App. 353, 357-58 (1998). 

If a PTSD claim is based on military sexual trauma or an in-service personal assault, evidence from sources other than the claimant's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(4) (2012). 

Moreover, VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the claimant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 67 Fed. Reg. 10330-32 (March 7, 2002); 38 C.F.R. § 3.304(f)(4). 

The Board notes that 38 C.F.R. § 3.304(f)(4) was revised in 2002 to provide for specific notification to claimants alleging an undocumented personal assault in service concerning the types of evidence, other than service records, which could be submitted to corroborate such assault.  In particular, if a PTSD claim is based on an in-service personal assault, evidence from sources other than the claimant's service records may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to the following: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavioral changes that may constitute credible evidence of the stressor include, but are not limited to the following: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4).  See Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedure Manual evidentiary procedures apply in PTSD personal assault cases). 

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


Hypertension

The appellant contends that he suffers from hypertension as a result of an unreported attempted sexual assault during ACDUTRA. 

Hypertension means persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012). 

The appellant's service treatment records show that, at the time of his March 1965 enlistment into the Navy Reserve, he reported on his medical history report that he either then had, or had a prior history of, high blood pressure.  However, upon physical examination, his blood pressure was found to be within normal limits at 138/86.  The examiner indicated that the appellant had experienced a slight elevation of blood pressure in high school due to the pressures of wrestling season.  On June 1, 1965, prior to ACDUTRA, the appellant was examined and found physically qualified for active duty.  On June 17, 1965, during ACDUTRA, while being treated for his left knee, the examiner noted that there was a question as to whether the appellant had hypertension, as his blood pressure readings were only slightly elevated at 160/100 and 140/82.  

Following ACDUTRA, the appellant continued his service with the Navy Reserve.  During his April 1966 annual examination, he was found to have elevated blood pressure, with readings of 154/108, 160/102 and 152/112.  The examiner noted that examination was normal except for anxious behavior and elevated blood pressure, which the examiner described as not considered disabling.  On a note dated that same day, the examiner indicated that the appellant had labile elevated blood pressure but reiterated that he was physically qualified for retention in the Navy Reserve.  

The appellant's service personnel records show that in June 1966 he was placed on Standby Reserve.  In January 1967, he was deemed not physically qualified for active duty or retention in the Navy Reserve and was discharged. 

The appellant's post-service VA treatment records show that, in March 1968, he was hospitalized with a diagnosis of essential hypertension.  He told his treating practitioners that he had experienced hypertension for approximately seven years prior to enlisting in service and claimed, incorrectly, that the condition had been noted by examiners at the time of his military induction examination.  His physician noted that, due to the absence of contributing historical facts for an etiology of the hypertension, and because of the relatively normal laboratory findings, the appellant had also been evaluated by renal services, who felt that his condition was most likely labile essential hypertension, a condition of fluctuating blood pressure.  Additional VA treatment records reveal that the appellant was subsequently placed on hypertension medication to control his blood pressure. 

The appellant was afforded a VA examination in February 2010.  The examiner opined that the appellant hypertension was not related to any incident of service, to include alleged sexual trauma.  In addition to citing her research of similar cases in the medical literature, the examiner stated that, without any documentation of the event, or medical examinations or treatment afterward (excluding those rendered following service), the hypertension could have been the result of stress, and noted that she was not convinced that it was the result of an unreported incident or physical injury incurred during basic training. 

In an October 2010 addendum opinion, the examiner stated that, if the appellant's hypertension did not pre-exist ACDUTRA, the elevated blood pressure readings in service, including during ACDUTRA, were not early manifestations of the labile hypertension diagnosed in March 1968 after service.  The examiner attributed the elevated blood pressure to manifestations of anxiety that is known in the general population as "white coat syndrome" or "clinic/office anxiety."

Initially, the Board notes that, although the examiner did not specifically state that the appellant's hypertension did not pre-exist ACDUTRA, the addendum opinion as a whole indicates her opinion that it did not.  The examiner's opinion is premised on the assumption that the hypertension did not pre-exist ACDUTRA.  Moreover, even if the hypertension pre-existed ACDUTRA, the examiner's rationale would indicate that it was not aggravated by ACDUTRA, as the elevated blood pressure readings were simply manifestations of the anxiety of being seen by a medical provider.

The Board notes that the service treatment records show elevated blood pressure readings during ACDUTRA and that a March 1968 VA medical record shows a diagnosis of labile essential hypertension, indicating that the hypertension may have had its onset during ACDUTRA.  However, that diagnosis was based on an inaccurate medical history provided by the appellant.  Thus, that diagnosis, and the indication that the hypertension may have had its onset during ACDUTRA, is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

On the other hand, a VA examiner opined that the elevated blood pressure readings during ACDUTRA were not manifestations of labile hypertension but rather were due to "white coat syndrome" or "clinic/office anxiety."  The examiner also opined that the hypertension is not related to any incident of service, to include the alleged sexual trauma.  The Board finds the opinions of the VA examiner to be of great probative value, based as they were on examination of the appellant, his documented medical history, and the medical literature.  See Hayes v. Brown, 5 Vet. App. 60 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190 (1992)).  

Given the above, the probative medical evidence of record shows that the appellant's hypertension did not have its onset during ACDUTRA and it is not causally related to any incident of ACDUTRA, to include the alleged attempted sexual assault.  

Acquired Psychiatric Disorder

The appellant contends that he suffers from an acquired psychiatric disorder as a result of experiencing an assault and attempted sexual assault during ACDUTRA.

The appellant's service treatment records do not show any complaints, findings, or diagnosis of a psychiatric disorder during ACDUTRA.  

Following ACDUTRA, the appellant continued his service with the Navy Reserve.  At the time of his April 1966 annual examination, he reported on his medical history report that he either then had, or had a prior history of, nervous trouble of some sort.  The examiner noted that examination was normal except for anxious behavior and elevated blood pressure, which the examiner described as not considered disabling.  The examiner also expressed his suspicion of dishonesty on the appellant's part in completing the medical history report due to the anticipated two years of active duty.  A June 1966 note reflects that a May 1966 document stated that the appellant is not physically qualified for active duty or retention in the Navy Reserve by reason of anxiety reaction.  

The appellant's service personnel records show that in June 1966 he was placed on Standby Reserve.  In January 1967, he was deemed not physically qualified for active duty or retention in the Navy Reserve and was discharged. 

The appellant's post-service private treatment records show complaints of chest pain in February 2002.  An April 2002 treatment note reflects a history of depression staring in 1987 when his wife left him.  The provider noted that the appellant had a history of substance abuse but not of any other psychiatric disorder, including generalized anxiety disorder, panic disorder, and PTSD.  In a May 2002 letter, a cardiologist stated that the chest pain was noncardiac and opined that the chest pain is attributable to a certain degree of depression.  Later that month, the appellant was diagnosed with major depressive disorder.  In August 2002, he was diagnosed with bipolar disorder.  

The appellant's post-service VA treatment records show treatment for substance abuse in April 2004 at which time a diagnosis of PTSD was given but noted to be from the appellant's chart.  An August 2004 treatment note reflects that the appellant was following-up on his depression, PTSD, and alcohol dependence; however, diagnoses only included major depressive disorder versus substance induced mood disorder, and alcohol dependence.  In October 2004, he was diagnosed with alcohol abuse, anxiety, rule out PTSD, and cannabis abuse.  In December 2004, he was diagnosed with depressive disorder, likely major depressive disorder, and secondary panic disorder with agoraphobia.  At that time, he reported suffering a traumatic brain injury from a fight in the shower during service when his head hit a wall and he lost consciousness.  A March 2006 treatment note continues to show a diagnosis of depressive disorder, likely major depressive disorder, and secondary panic disorder with agoraphobia.  

The appellant was afforded a VA examination in February 2010.  After a thorough review of the claims file and examination of the appellant, the examiner provided diagnoses of major depressive disorder in partial remission, alcohol abuse, and cannabis abuse.  The examiner stated that the appellant does not meet the DSM-IV criteria for a diagnosis of PTSD as he does not meet the stressor criterion in that he did not experience intense fear, helplessness, or horror, and he does not have enough symptoms of PTSD.  The examiner stated that the appellant does not meet the criteria for a panic disorder and was unsure how the diagnosis had been made as the appellant goes to bars, went to a concert in 2007, and plans to travel the world, all of which are not consistent with someone with any significant anxiety problems.  

The examiner stated that the anxiety noted in service is not related to any of the appellant's current diagnoses.  The examiner noted that for a month after service the appellant spent time on the beach with a friend trying to surf and date women, then became an EMT and took courses starting in 1970, working as an EMT until 1986.  The examiner noted that the appellant has been somewhat of a thrill seeker, driving a motorcycle, owning Corvettes, and participating in community theater and acting.  The examiner then explained that the above are not the types of activities someone who has ongoing problems with anxiety engages in, and the appellant did not have any problems with anxiety until an episode of chest pain in 2002, which is too remote to be in any way related to the anxiety in service.  The examiner also noted that the record dates the onset of the appellant's depression to 1987 after his wife left him.  The examiner then concluded that the appellant's major depressive disorder is not caused by or a result of his period of ACDUTRA 

Initially, the Board notes that the service treatment records during ACDUTRA do not show any complaints, findings, or diagnosis of a psychiatric disorder.  It is not until April 1966, ten months after ACDUTRA, that the appellant reported having, or having had, nervous trouble.  Moreover, a VA examiner opined that the appellant's current psychiatric disorders are not related to service, including the anxiety noted in service and the alleged assault and attempted sexual assault.  The Board finds the opinions of the VA examiner to be of great probative value, based as they were on examination of the appellant and his documented medical history.  See Hayes v. Brown, 5 Vet. App. 60 (1993).  Moreover, they are the only competent medical opinions of record on the etiology of the appellant's disorders.  

Furthermore, the appellant has dated the onset of his depression to 1987 when his wife left him.  In this regard, the Board finds his contemporaneous report of the onset of symptoms during the receipt of medical services in April 2002 to be of great probative value.  Here, the Board observes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board also finds of great probative value the examiner's findings that the appellant does not have PTSD or panic disorder.  The examiner explained why the appellant did not meet the criteria for a diagnosis of each disorder.  Thus, the Board finds that the appellant does not have PTSD or panic disorder.  In the absence of evidence of a current diagnosis of PTSD or panic disorder, service connection for either is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Given the above, the probative medical evidence of record shows that a psychiatric disorder did not have its onset during ACDUTRA and it is not causally related to any incident of ACDUTRA, to include the alleged assault and attempted sexual assault.  


Both Disabilities

The Board acknowledges the appellant's assertions that he has had hypertension and psychiatric problems since active service.  

The Board notes that the appellant is competent to give evidence about observable symptoms such as high blood pressure readings and depression.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent that he is claiming to have experienced continuous hypertension and a psychosis since active service, he is not found to be credible.  

With respect to the hypertension, the elevated blood pressure readings during ACDUTRA have been found by a VA examiner to be attributable to "white coat syndrome" or "clinic/office anxiety."  There is no medical evidence of hypertension until March 1968, almost three years after ACDUTRA, and, as discussed above, the elevated blood pressure readings at that time may not have been a manifestation of labile hypertension.  Moreover, the question of causation in this case extends beyond an immediately observable cause-and-effect relationship and, as such, the appellant is not competent to address etiology.  As discussed above, the medical evidence shows that the elevated blood pressure readings during ACDUTRA have been attributed to "white coat syndrome" or "clinic/office anxiety."  

With respect to an acquired psychiatric disorder, to include PTSD, the appellant's service treatment records from ACDUTRA reflect no psychiatric problems.  Any disorder manifested by the anxiety noted after ACDUTRA in April 1966 has been found by a VA examiner to have resolved prior to discharge from Reserve service.  There is no medical evidence of psychiatric problems after discharge until April 2002 and, during the receipt of medical care, the appellant has dated the onset of symptoms to 1987.  Lastly, if the appellant had experienced psychiatric problems continuously since ACDUTRA, it would be reasonable to expect that he would have filed a disability claim much sooner than in April 2004.  

Given the above, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.  Therefore, continuity of symptomatology is not established by either the competent evidence or the appellant's own statements.  Moreover, the probative medical evidence of record does not relate the current hypertension and psychiatric disorder to ACDUTRA.

In conclusion, service connection for hypertension and an acquired psychiatric disorder, to include PTSD, is not warranted.  As the preponderance of the evidence is against each claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


